Evans, C. J.
During the years 1901, 1905 and 1906 one A. D. Blunt was sole deputy sheriff of Fayette County. In- obedience to the statute the board of supervisors had fixed .his salary at $800 per year. No part of such salary for any year was ever paid by the county, but was paid by the sheriff, who took an assignment of his alleged cause of action against the county, and who is the plaintiff in this *270action. He brings his action as such assignee of Blunt. The question presented to us is whether the salary of a deputy sheriff should be paid by the county or by the sheriff, when there is but one deputy sheriff. The question involves the construction of section 510b, Code Supp. 1907, which is as follows:
In all counties the sheriff shall in writing appoint one or more persons, not holding a county office, as deputy or deputies, for whose acts he shall be responsible and from whom hé shall require a bond, which appointment and bond shall be approved by the officer having the approval of the principal’s bond; and such appointment may be revoked in writing, which appointment and revocation shall be filed and kept in the auditor’s office. In all cases the board of supervisors shall fix the number of deputies and shall fix the salary of such deputies at not exceeding one thousand dollars per annum each in counties having a population of over twenty-eight thousand, and at not exceeding six hundred dollars per annum each in counties having a population of less than twenty-eight thousand; and in all counties the chief deputy shall be paid by the sheriff out of the compensation allowed him under the provisions of the preceding section, and all other deputies shall be paid by the county.
The controversy centers upon the question what is meant by the term “chief deputy” as used in this section of the statute. It is argued by the plaintiff that a “chief” implies subordinates, and that if there be only one deputy, there can be no “chief.” On the other hand, it is argued by the defendant that the county is liable under' the statute only for the compensation of “all other deputies,” and ■that there can be no “other deputies” unless there be more than one, and that, if there be only one deputy, there are no “other deputies” within the meaning of the statute, and that therefore the county is not liable for the salary of the sole deputy. These arguments are equally plausible, and each falls short of presenting the real solution of the ques*271tion. The one tends to show the nonliability of the sheriff, and the other the nonliability of the county. We must construe the statute, if possible, so as to find an affirmative liability of one or the other.
'It may be conceded that the term “chief deputy” was not well chosen by the Legislature. No distinct office or officer under that name is created by the statute. We must assume, therefore, that its use was intended to apply to a deputy provided for in this section, and we must, take * the section by its four comers to gather the meaning therefrom. The plaintiff argues that, as a matter of fact, several counties in the State have several deputies, -and that in such counties one of the deputies is usually known as the “chief deputy,” and that the term as used in this section of the statute has application only to such counties. The statute, however, provides, “and in all counties the chief ’ deputy shall be paid by the sheriff.” 1 It is quite manifest from this language that the Legislature intended to fix a liability upon the sheriff for the payment of a deputy “in all counties.” It will be observed that this statute makes the appointment of one deputy mandatory upon the. sheriff of every county. It confers power upon the board of supervisors to fix a greater number of deputies. Prior to the enactment of this statute it was optional with the sheriff to appoint a deputy or not. By this statute the Legislature adopted the view that the public interest required at least one deputy sheriff in every county. It, therefore, required the sheriff to appoint one, and required the board of supervisors to fix the amount of his salary. Whether in any case there shall he more than one deputy sheriff is left to the option of the board of supervisors. They can exercise that option, however, only at the expense of the county, and not at the expense of the sheriff. We are united in the opinion that the intent of this statute is to charge the sheriff with liability for the compensation of the one deputy which is manda*272tory in every county, and to charge the county with liability for the compensation of “all other deputies.” That the one deputy created by the mandate of the statute should be referred to therein as the “chief deputy,” as distinguished from those who come into official existence at the option of the board of supervisors, is quite consistent with the usages of untechnical speech. Taking 'the statute as a whole, its meaning stands out quite clearly.
We think the trial court erred in the conclusion reached by it, and its judgment must be reversed.